Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Priority is being given to 03/11/2019.
Status of Claims
This action is in reply to the amendments filed on 05/16/2022.
Claims 1-6 are currently amended.
Claims 7-9 are cancelled.
Claims 10-12 are newly added.
Claims 1-6 and 10-12 are currently pending and have been examined.
Claims 1-6 and 10-12  are currently rejected.
This action is made NON-FINAL.
Response to Arguments
Applicant’s arguments filed 05/16/2022 have been fully considered but they are not fully persuasive.
Regarding the objection to claim 2, in light of the amendments this objection has been withdrawn.
Applicant’s arguments with regards to the art rejections have been considered and appear to be directed solely to the instant amendments to the claims. Accordingly, the claims are addressed in the body of the rejections below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro (JP2017121865) in view of Foster (CN109074688) and O’Connell (US PUB NO 2018/0349699).
Regarding claim 1:
Masahiro teaches:
A vehicle control system (the autonomous driving vehicle [0006]) comprising: 
a recognizer configured to recognize a surrounding environment of a vehicle (a recognition personal computer (hereinafter, appropriately referred to as “recognition PC”) 12 [0015]; the gesture of the user outside the vehicle can be recognized [0012]; checking the surrounding conditions of the autonomous driving vehicle 1 [0049]);
a driving controller (The control PC 11 issues the autonomous driving vehicle 1 based on a predetermined issuing program according to an instruction from the user of the autonomous driving vehicle 1 [0016]) configured to perform at least one of speed control (The drive mechanism (not shown) and the braking mechanism (not shown) are controlled respectively (step S232). [0042]) or steering control (the control PC 11 has a steering mechanism (not shown) based on signals from various sensors including the vehicle speed sensor 17 so that the autonomous driving vehicle 1 moves to the delivery position preset by the delivery program. The drive mechanism (not shown) and the braking mechanism (not shown) are controlled respectively (step S232). [0042]) of the vehicle based on a recognition result of the recognizer (The autonomous driving vehicle according to the present embodiment is configured to be able to automatically move within a predetermined range (for example, several meters to several tens of meters) according to the recognized gesture when the gesture of the user outside the vehicle can be recognized. [0012]);
a gesture recognizer (the recognition PC 12 [0035]) configured to recognize a gesture of a person near the vehicle (Subsequently, the recognition PC 12 determines whether or not the driver's gesture is recognized (that is, whether or not the driver's gesture is specified) based on the collation result (step S214). [0035]; examiner notes that the person inherently needs to be near the vehicle such that the vehicles cameras can identify the person.) at a second timing (examiner notes that providing the reference image is the first timing and coming back to the vehicle and performing the gesture is the second timing.);
a determiner is configured to, in response to determining that the date and time of the first timing corresponds to [a most] recently stored image relative to the second timing (The recognition PC 12 further collates the driver image included in the image captured by the camera 13 with the gesture image information stored in advance in the storage unit. Specifically, for example, the recognition PC 12 extracts feature points from the driver's image and performs pattern matching using the extracted feature points and gesture image information. [0034]; examiner notes that the first timing of Masahiro is open ended but does not preclude that first timing be when the person boards the vehicle for the first time of the day. In light of the secondary references below it would have been obvious to have taking the image at the most recent boarding event since clothing is a more time dependent feature that is likely to change day to day, but not change over the course of the day.), determine whether the feature of a second outer appearance of the person who performed the gesture (The recognition PC 12 stores in advance user image information including a face image of the user of the automatic driving vehicle 1 and gesture image information related to a gesture indicating the vehicle behavior related to the delivery program, for example, a hard disk, a non-volatile memory, or the like [0017]; the recognition PC 12 is located at the position of the electronic key 20 (for example, based on the reception intensity of the radio wave signal transmitted from the electronic key 20 received by each of the receiving units 16a to 16d ) . , The direction centered on the autonomous driving vehicle 1, the distance from the autonomous driving vehicle 1, etc.) are specified (step S211). Since the existing technology can be applied to the method of specifying the position of the electronic key 20, the detailed description thereof will be omitted. [0028] Next, the recognition PC 12 is included in the image corresponding to the position of the electronic key 20 specified in the process of step S211 among the images captured by the camera 13 [0029]; the recognition PC 12 determines whether or not the driver (here, the user who possesses the electronic key 20) has been identified (step S213). Specifically, the recognition PC 12 collates the image captured by the camera 13 with the face image included in the user image information (that is, performs face authentication based on the face image), and when there is a corresponding person. , Judge that the driver has been identified. [0030]) matches the feature of the first outer appearance recorded in the image (when it is determined that the driver has been identified as a result of the determination in step S213 (hereinafter, the "user possessing the electronic key 20" is appropriately referred to as a "driver") (step S213: Yes), the recognition PC 12 , The driver image included in the image captured by the camera 13 is stored in the storage unit (hereinafter, referred to as "stored specific driver image"). The recognition PC 12 further collates the driver image included in the image captured by the camera 13 with the gesture image information stored in advance in the storage unit. Specifically, for example, the recognition PC 12 extracts feature points from the driver's image and performs pattern matching using the extracted feature points and gesture image information. Subsequently, the recognition PC 12 determines whether or not the driver's gesture is recognized (that is, whether or not the driver's gesture is specified) based on the collation result (step S214). [0033-0035]), 
wherein the driving controller is configured to, in response to a determination by the determiner that the feature of the second outer appearance matches the feature of the first outer appearance (the recognition PC 12 determines whether or not the driver (here, the user who possesses the electronic key 20) has been identified (step S213). Specifically, the recognition PC 12 collates the image captured by the camera 13 with the face image included in the user image information (that is, performs face authentication based on the face image), and when there is a corresponding person. , Judge that the driver has been identified. [0030]), cause the vehicle to stop near the person (when it is determined that the driver's gesture is recognized as a result of the determination in step S214 (step S214: Yes), the recognition PC 12 determines whether or not the driver intentionally makes the gesture (that is, remote to the driver). Whether or not there is an intention to operate) is determined (step S215). [0037]; when it is determined that the driver has the intention of remote control as a result of the determination in step S215 (here, it is assumed that the driver is performing a gesture corresponding to "GO" which means execution of the delivery program. (Step S215: Yes), the recognition PC 12 transmits a signal indicating a delivery instruction of the autonomous driving vehicle 1 to the control PC 11 (step S216). [0040]; According to the remote control process described above, a gesture performed by the user is recognized, and a predetermined delivery program is executed according to the recognized gesture. In other words, the user can move the autonomous driving vehicle 1 to a predetermined delivery position as long as he / she makes a predetermined gesture. That is, the user can remotely control the autonomous driving vehicle 1 by a relatively simple method. [0064]).
Examiner notes that Foster does not provide paragraph or page numbers for the translation of the reference. Examiner notes that most of the citations come from the section talking in reference to figs. 4 and 5 towards the end of the description.
Masahiro does not explicitly teach, however Foster teaches:
an acquirer (a biometric authentication unit for implementing operation 410. biometric authentication unit can use biometric identification matching engine from sensor 210, imaging device 212, sensor 310 and/or imaging device 312 receives biometric identification information, [towards the end of the specification]) configured to acquire an image (examiner notes that imaging deice 212 or 312 would inherently acquire an image.) comprising a feature of a first outer appearance of a person (examiner notes that biometric identification would inherently include the identification of a feature of the outer appearance of the person.) at a first timing (“first time”) at which the person boards the vehicle (each known fingerprint stored for the first time when the passenger approaches and/or enters the vehicle 102 [same paragraph as above]; examiner notes that while the system typically performs matching to a stored metric, that metric is gathers for the first time when the user is approaching the vehicle.) and store the image in association with a date and time of the first timing as outer appearance feature information in the memory (and the biometric identification information and stored in the vehicle memory 204 [same paragraph as above]; examiner notes that an image file stored in a computer inherently has a date and time associated with the file.), 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Masahiro to include the teachings as taught by Foster to provide “a vehicle and/or mobile computing device capable of biometric identification attribute of the operator or passenger, and using the sensor and/or camera or other imaging device the biometric identification attribute of the biometric identification attribute and stored for comparison. biometric identification attribute can be stored in the memory of the mobile computing device and/or of the vehicle in the memory. when the passenger is approaching the vehicle, capable of obtaining and verifying biometric identification attribute.” [Foster, 4th paragraph of description]. In addition, Foster provides the teaching and motivation for storing the biometric information of a driver as they approach the vehicle for the first time and to save that data in storage for comparison at a later time.
O’Connell also teaches:
a determiner is configured to, in response to determining that the date and time of the first timing corresponds to a most recently stored image (fig. 7, steps 720-750; examiner notes that the image provided to the system is the most recent stored image because it corresponds to the current passenger to be picked up and not a previous passenger which would be a different image.) relative to the second timing (fig. 7, step 760; examiner notes that step 760 is performed right after and in response to steps 720-750 and is using the just provided images from the passenger to make the comparison to for matching purposes.), determine whether the feature of a second outer appearance of the person [who performed the gesture] matches the feature of the first outer appearance recorded in the image (fig. 7, step 760; At step 760, the visual information is matched with the image data based on the identifying of the at least one characteristic. The visual information may be of a user that is identified in the image data based on the user matching more characteristics of the visual information than other users. The visual information may be of an environment around the user that is identified in the image data based on a specified number of characteristics being identified in the image data. [0111])
Masahiro in view of Foster does not explicitly teach, however O’Connell teaches:
wherein the feature is at least a manner of dress of the person (when the passenger mobile device 610 provides a photograph of the clothing of the passenger to the server computer 620 as passenger characteristics, the processor 624 may execute a matching search of the clothing images in the passenger characteristics datastore 623 in order to identify characteristics of the passenger based on the photograph, such as clothing types and colors. [0090]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Masahiro in view of Foster to include the teachings as taught by O’Connell because “when the passenger mobile device 610 provides a photograph of the clothing of the passenger to the server computer 620 as passenger characteristics, the processor 624 may execute a matching search of the clothing images in the passenger characteristics datastore 623 in order to identify characteristics of the passenger based on the photograph, such as clothing types and colors.” [O’Connell, 0090]. This provides another matching metric which can allow the system to make a faster and more confident identification of the user, especially in a crowded setting. Although O’Connell teaches about a user provided a photo from their mobile device at a fist time that the vehicle is matching it to at a second time, this is in the context of a taxi service where the user is not the car owner. However this teaching can be applied to a car owned by the driver by substituting the provided cellular picture with one captured by the vehicle as the driver boards the vehicle as taught in Masahiro in view of Foster to arrive at the claimed invention.
Regarding claim 2:
Masahiro in view of Foster and O’Connell disclose all the limitations of claim 1, upon which this claim is dependent.
Masahiro further teaches:
wherein the first timing corresponds to a most recent event [boarding] before the second timing (The recognition PC 12 previously stores user image information including a face image of the user of the self-driving vehicle 1 and gesture image information on a gesture indicating a vehicle behavior according to the above-described retrieval program, such as a hard disk or a nonvolatile memory. [0017]; the examiner is interpreting that the information stored in the storage is the most current reference image corresponding to the driver, hence sequentially the stored image is the most immediate data before the images being captured and compared to (i.e. the “most recent event” of uploading a person’s image to the database).).
Foster also further teaches:
wherein the first timing corresponds to a most recent boarding (stored for the first time when the passenger approaches and/or enters the vehicle 102 [towards the end of the specification]) event before the second timing (a biometric authentication unit for implementing operation 410. biometric authentication unit can use biometric identification matching engine from sensor 210, imaging device 212, sensor 310 and/or imaging device 312 receives biometric identification information, and the biometric identification information and stored in the vehicle memory 204, into the memory 202 of the information processor in the information stored in the memory 304 and/or processor 302 for comparison. [towards the end of the specification]).
O’Connell also further teaches:
wherein the first timing corresponds to a most recent [boarding] event before the second timing (fig. 7, steps 720-760 show a direct flow of events that correspond to receiving an image at a first time and then making a comparison to that provided image which is the most recent event.).
Regarding claim 5:
Masahiro teaches:
A vehicle control method (control the autonomous driving vehicle by a relatively simple method [0012]) comprising: 
a surrounding environment of a vehicle (a recognition personal computer (hereinafter, appropriately referred to as “recognition PC”) 12 [0015]; the gesture of the user outside the vehicle can be recognized [0012]; checking the surrounding conditions of the autonomous driving vehicle 1 [0049]); 
performing, by the system (The control PC 11 issues the autonomous driving vehicle 1 based on a predetermined issuing program according to an instruction from the user of the autonomous driving vehicle 1 [0016]), at least one of speed control (The drive mechanism (not shown) and the braking mechanism (not shown) are controlled respectively (step S232). [0042]) or steering control of the vehicle (the control PC 11 has a steering mechanism (not shown) based on signals from various sensors including the vehicle speed sensor 17 so that the autonomous driving vehicle 1 moves to the delivery position preset by the delivery program. The drive mechanism (not shown) and the braking mechanism (not shown) are controlled respectively (step S232). [0042]) based on a result of the recognizing (The autonomous driving vehicle according to the present embodiment is configured to be able to automatically move within a predetermined range (for example, several meters to several tens of meters) according to the recognized gesture when the gesture of the user outside the vehicle can be recognized. [0012]); 
recognizing, by the system, a gesture of a person near the vehicle (Subsequently, the recognition PC 12 determines whether or not the driver's gesture is recognized (that is, whether or not the driver's gesture is specified) based on the collation result (step S214). [0035]; examiner notes that the person inherently needs to be near the vehicle such that the vehicles cameras can identify the person.) at a second timing (examiner notes that providing the reference image is the first timing and coming back to the vehicle and performing the gesture is the second timing.);
in response to determining that the date and time of the first timing corresponds to [a most] recently stored image relative to the second timing (The recognition PC 12 further collates the driver image included in the image captured by the camera 13 with the gesture image information stored in advance in the storage unit. Specifically, for example, the recognition PC 12 extracts feature points from the driver's image and performs pattern matching using the extracted feature points and gesture image information. [0034]; examiner notes that the first timing of Masahiro is open ended but does not preclude that first timing be when the person boards the vehicle for the first time of the day. In light of the secondary references below it would have been obvious to have taking the image at the most recent boarding event since clothing is a more time dependent feature that is likely to change day to day, but not change over the course of the day.), determining whether the feature of a second outer appearance of the person who performed the gesture (The recognition PC 12 stores in advance user image information including a face image of the user of the automatic driving vehicle 1 and gesture image information related to a gesture indicating the vehicle behavior related to the delivery program, for example, a hard disk, a non-volatile memory, or the like [0017]; the recognition PC 12 is located at the position of the electronic key 20 (for example, based on the reception intensity of the radio wave signal transmitted from the electronic key 20 received by each of the receiving units 16a to 16d ) . , The direction centered on the autonomous driving vehicle 1, the distance from the autonomous driving vehicle 1, etc.) are specified (step S211). Since the existing technology can be applied to the method of specifying the position of the electronic key 20, the detailed description thereof will be omitted. [0028] Next, the recognition PC 12 is included in the image corresponding to the position of the electronic key 20 specified in the process of step S211 among the images captured by the camera 13 [0029]; the recognition PC 12 determines whether or not the driver (here, the user who possesses the electronic key 20) has been identified (step S213). Specifically, the recognition PC 12 collates the image captured by the camera 13 with the face image included in the user image information (that is, performs face authentication based on the face image), and when there is a corresponding person. , Judge that the driver has been identified. [0030]) matches the feature of the first outer appearance recorded in the image (when it is determined that the driver has been identified as a result of the determination in step S213 (hereinafter, the "user possessing the electronic key 20" is appropriately referred to as a "driver") (step S213: Yes), the recognition PC 12 , The driver image included in the image captured by the camera 13 is stored in the storage unit (hereinafter, referred to as "stored specific driver image"). The recognition PC 12 further collates the driver image included in the image captured by the camera 13 with the gesture image information stored in advance in the storage unit. Specifically, for example, the recognition PC 12 extracts feature points from the driver's image and performs pattern matching using the extracted feature points and gesture image information. Subsequently, the recognition PC 12 determines whether or not the driver's gesture is recognized (that is, whether or not the driver's gesture is specified) based on the collation result (step S214). [0033-0035]), 
in response to a determining that the feature of the second outer appearance matches the feature of the first outer appearance (the recognition PC 12 determines whether or not the driver (here, the user who possesses the electronic key 20) has been identified (step S213). Specifically, the recognition PC 12 collates the image captured by the camera 13 with the face image included in the user image information (that is, performs face authentication based on the face image), and when there is a corresponding person. , Judge that the driver has been identified. [0030]), causing the vehicle to stop near the person (when it is determined that the driver's gesture is recognized as a result of the determination in step S214 (step S214: Yes), the recognition PC 12 determines whether or not the driver intentionally makes the gesture (that is, remote to the driver). Whether or not there is an intention to operate) is determined (step S215). [0037]; when it is determined that the driver has the intention of remote control as a result of the determination in step S215 (here, it is assumed that the driver is performing a gesture corresponding to "GO" which means execution of the delivery program. (Step S215: Yes), the recognition PC 12 transmits a signal indicating a delivery instruction of the autonomous driving vehicle 1 to the control PC 11 (step S216). [0040]; According to the remote control process described above, a gesture performed by the user is recognized, and a predetermined delivery program is executed according to the recognized gesture. In other words, the user can move the autonomous driving vehicle 1 to a predetermined delivery position as long as he / she makes a predetermined gesture. That is, the user can remotely control the autonomous driving vehicle 1 by a relatively simple method. [0064]).
Examiner notes that Foster does not provide paragraph or page numbers for the translation of the reference. Examiner notes that most of the citations come from the section talking in reference to figs. 4 and 5 towards the end of the description.
Masahiro does not explicitly teach, however Foster teaches:
acquiring, by the system (a biometric authentication unit for implementing operation 410. biometric authentication unit can use biometric identification matching engine from sensor 210, imaging device 212, sensor 310 and/or imaging device 312 receives biometric identification information, [towards the end of the specification]), an image (examiner notes that imaging deice 212 or 312 would inherently acquire an image.) comprising a feature of a first outer appearance of a person (examiner notes that biometric identification would inherently include the identification of a feature of the outer appearance of the person.) at a first timing (“first time”) at which the person boards the vehicle (each known fingerprint stored for the first time when the passenger approaches and/or enters the vehicle 102 [same paragraph as above]; examiner notes that while the system typically performs matching to a stored metric, that metric is gathers for the first time when the user is approaching the vehicle.)
storing, by the system, the image in association with a date and time of the first timing as outer appearance feature information (and the biometric identification information and stored in the vehicle memory 204 [same paragraph as above]; examiner notes that an image file stored in a computer inherently has a date and time associated with the file.), 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Masahiro to include the teachings as taught by Foster to provide “a vehicle and/or mobile computing device capable of biometric identification attribute of the operator or passenger, and using the sensor and/or camera or other imaging device the biometric identification attribute of the biometric identification attribute and stored for comparison. biometric identification attribute can be stored in the memory of the mobile computing device and/or of the vehicle in the memory. when the passenger is approaching the vehicle, capable of obtaining and verifying biometric identification attribute.” [Foster, 4th paragraph of description]. In addition, Foster provides the teaching and motivation for storing the biometric information of a driver as they approach the vehicle for the first time and to save that data in storage for comparison at a later time.
O’Connell also teaches:
in response to determining that the date and time of the first timing corresponds to a most recently stored image (fig. 7, steps 720-750; examiner notes that the image provided to the system is the most recent stored image because it corresponds to the current passenger to be picked up and not a previous passenger which would be a different image.) relative to the second timing (fig. 7, step 760; examiner notes that step 760 is performed right after and in response to steps 720-750 and is using the just provided images from the passenger to make the comparison to for matching purposes.), determining whether the feature of a second outer appearance of the person [who performed the gesture] matches the feature of the first outer appearance recorded in the image (fig. 7, step 760; At step 760, the visual information is matched with the image data based on the identifying of the at least one characteristic. The visual information may be of a user that is identified in the image data based on the user matching more characteristics of the visual information than other users. The visual information may be of an environment around the user that is identified in the image data based on a specified number of characteristics being identified in the image data. [0111])
Masahiro in view of Foster does not explicitly teach, however O’Connell teaches:
wherein the feature is at least a manner of dress of the person (when the passenger mobile device 610 provides a photograph of the clothing of the passenger to the server computer 620 as passenger characteristics, the processor 624 may execute a matching search of the clothing images in the passenger characteristics datastore 623 in order to identify characteristics of the passenger based on the photograph, such as clothing types and colors. [0090]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Masahiro in view of Foster to include the teachings as taught by O’Connell because “when the passenger mobile device 610 provides a photograph of the clothing of the passenger to the server computer 620 as passenger characteristics, the processor 624 may execute a matching search of the clothing images in the passenger characteristics datastore 623 in order to identify characteristics of the passenger based on the photograph, such as clothing types and colors.” [O’Connell, 0090]. This provides another matching metric which can allow the system to make a faster and more confident identification of the user, especially in a crowded setting. Although O’Connell teaches about a user provided a photo from their mobile device at a fist time that the vehicle is matching it to at a second time, this is in the context of a taxi service where the user is not the car owner. However this teaching can be applied to a car owned by the driver by substituting the provided cellular picture with one captured by the vehicle as the driver boards the vehicle as taught in Masahiro in view of Foster to arrive at the claimed invention.
Regarding claim 6:
Masahiro teaches:
A computer-readable non-transitory storage medium that is configured to store a program (The control PC 11 issues the autonomous driving vehicle 1 based on a predetermined issuing program according to an instruction from the user of the autonomous driving vehicle 1 (details will be described later). The recognition PC 12 stores in advance user image information including a face image of the user of the automatic driving vehicle 1 and gesture image information related to a gesture indicating the vehicle behavior related to the delivery program, for example, a hard disk, a non-volatile memory, or the like. It has a storage unit (not shown). [0016]) that causes a computer to (The recognition PC 12 [0017]): 
recognize a surrounding environment of a vehicle (a recognition personal computer (hereinafter, appropriately referred to as “recognition PC”) 12 [0015]; the gesture of the user outside the vehicle can be recognized [0012]; checking the surrounding conditions of the autonomous driving vehicle 1 [0049]); 
automatically perform (The control PC 11 issues the autonomous driving vehicle 1 based on a predetermined issuing program according to an instruction from the user of the autonomous driving vehicle 1 [0016]) at least one of speed control (The drive mechanism (not shown) and the braking mechanism (not shown) are controlled respectively (step S232). [0042]) or steering control of the vehicle (the control PC 11 has a steering mechanism (not shown) based on signals from various sensors including the vehicle speed sensor 17 so that the autonomous driving vehicle 1 moves to the delivery position preset by the delivery program. The drive mechanism (not shown) and the braking mechanism (not shown) are controlled respectively (step S232). [0042]) based on a result of recognizing the surrounding environment (The autonomous driving vehicle according to the present embodiment is configured to be able to automatically move within a predetermined range (for example, several meters to several tens of meters) according to the recognized gesture when the gesture of the user outside the vehicle can be recognized. [0012]); 
recognize a gesture of a person near the vehicle (Subsequently, the recognition PC 12 determines whether or not the driver's gesture is recognized (that is, whether or not the driver's gesture is specified) based on the collation result (step S214). [0035]; examiner notes that the person inherently needs to be near the vehicle such that the vehicles cameras can identify the person.);
in response to determining that the date and time of the first timing corresponds to [a most] recently stored image relative to the second timing (The recognition PC 12 further collates the driver image included in the image captured by the camera 13 with the gesture image information stored in advance in the storage unit. Specifically, for example, the recognition PC 12 extracts feature points from the driver's image and performs pattern matching using the extracted feature points and gesture image information. [0034]; examiner notes that the first timing of Masahiro is open ended but does not preclude that first timing be when the person boards the vehicle for the first time of the day. In light of the secondary references below it would have been obvious to have taking the image at the most recent boarding event since clothing is a more time dependent feature that is likely to change day to day, but not change over the course of the day.), determine whether the feature of a second outer appearance of the person who performed the gesture (The recognition PC 12 stores in advance user image information including a face image of the user of the automatic driving vehicle 1 and gesture image information related to a gesture indicating the vehicle behavior related to the delivery program, for example, a hard disk, a non-volatile memory, or the like [0017]; the recognition PC 12 is located at the position of the electronic key 20 (for example, based on the reception intensity of the radio wave signal transmitted from the electronic key 20 received by each of the receiving units 16a to 16d ) . , The direction centered on the autonomous driving vehicle 1, the distance from the autonomous driving vehicle 1, etc.) are specified (step S211). Since the existing technology can be applied to the method of specifying the position of the electronic key 20, the detailed description thereof will be omitted. [0028] Next, the recognition PC 12 is included in the image corresponding to the position of the electronic key 20 specified in the process of step S211 among the images captured by the camera 13 [0029]; the recognition PC 12 determines whether or not the driver (here, the user who possesses the electronic key 20) has been identified (step S213). Specifically, the recognition PC 12 collates the image captured by the camera 13 with the face image included in the user image information (that is, performs face authentication based on the face image), and when there is a corresponding person. , Judge that the driver has been identified. [0030]) matches the feature of the first outer appearance recorded in the image (when it is determined that the driver has been identified as a result of the determination in step S213 (hereinafter, the "user possessing the electronic key 20" is appropriately referred to as a "driver") (step S213: Yes), the recognition PC 12 , The driver image included in the image captured by the camera 13 is stored in the storage unit (hereinafter, referred to as "stored specific driver image"). The recognition PC 12 further collates the driver image included in the image captured by the camera 13 with the gesture image information stored in advance in the storage unit. Specifically, for example, the recognition PC 12 extracts feature points from the driver's image and performs pattern matching using the extracted feature points and gesture image information. Subsequently, the recognition PC 12 determines whether or not the driver's gesture is recognized (that is, whether or not the driver's gesture is specified) based on the collation result (step S214). [0033-0035]), 
in response to a determination by the determiner that the feature of the second outer appearance matches the feature of the first outer appearance (the recognition PC 12 determines whether or not the driver (here, the user who possesses the electronic key 20) has been identified (step S213). Specifically, the recognition PC 12 collates the image captured by the camera 13 with the face image included in the user image information (that is, performs face authentication based on the face image), and when there is a corresponding person. , Judge that the driver has been identified. [0030]), cause the vehicle to stop near the person (when it is determined that the driver's gesture is recognized as a result of the determination in step S214 (step S214: Yes), the recognition PC 12 determines whether or not the driver intentionally makes the gesture (that is, remote to the driver). Whether or not there is an intention to operate) is determined (step S215). [0037]; when it is determined that the driver has the intention of remote control as a result of the determination in step S215 (here, it is assumed that the driver is performing a gesture corresponding to "GO" which means execution of the delivery program. (Step S215: Yes), the recognition PC 12 transmits a signal indicating a delivery instruction of the autonomous driving vehicle 1 to the control PC 11 (step S216). [0040]; According to the remote control process described above, a gesture performed by the user is recognized, and a predetermined delivery program is executed according to the recognized gesture. In other words, the user can move the autonomous driving vehicle 1 to a predetermined delivery position as long as he / she makes a predetermined gesture. That is, the user can remotely control the autonomous driving vehicle 1 by a relatively simple method. [0064]).
Examiner notes that Foster does not provide paragraph or page numbers for the translation of the reference. Examiner notes that most of the citations come from the section talking in reference to figs. 4 and 5 towards the end of the description.
Masahiro does not explicitly teach, however Foster teaches:
acquire an image (examiner notes that imaging deice 212 or 312 would inherently acquire an image.) comprising a feature of a first outer appearance of a person (examiner notes that biometric identification would inherently include the identification of a feature of the outer appearance of the person.) at a first timing (“first time”) at which the person boards the vehicle (each known fingerprint stored for the first time when the passenger approaches and/or enters the vehicle 102 [same paragraph as above]; examiner notes that while the system typically performs matching to a stored metric, that metric is gathers for the first time when the user is approaching the vehicle.)
store the image in association with a date and time of the first timing as outer appearance feature information (and the biometric identification information and stored in the vehicle memory 204 [same paragraph as above]; examiner notes that an image file stored in a computer inherently has a date and time associated with the file.), 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Masahiro to include the teachings as taught by Foster to provide “a vehicle and/or mobile computing device capable of biometric identification attribute of the operator or passenger, and using the sensor and/or camera or other imaging device the biometric identification attribute of the biometric identification attribute and stored for comparison. biometric identification attribute can be stored in the memory of the mobile computing device and/or of the vehicle in the memory. when the passenger is approaching the vehicle, capable of obtaining and verifying biometric identification attribute.” [Foster, 4th paragraph of description]. In addition, Foster provides the teaching and motivation for storing the biometric information of a driver as they approach the vehicle for the first time and to save that data in storage for comparison at a later time.
O’Connell also teaches:
in response to determining that the date and time of the first timing corresponds to a most recently stored image (fig. 7, steps 720-750; examiner notes that the image provided to the system is the most recent stored image because it corresponds to the current passenger to be picked up and not a previous passenger which would be a different image.) relative to the second timing (fig. 7, step 760; examiner notes that step 760 is performed right after and in response to steps 720-750 and is using the just provided images from the passenger to make the comparison to for matching purposes.), determine whether the feature of a second outer appearance of the person [who performed the gesture] matches the feature of the first outer appearance recorded in the image (fig. 7, step 760; At step 760, the visual information is matched with the image data based on the identifying of the at least one characteristic. The visual information may be of a user that is identified in the image data based on the user matching more characteristics of the visual information than other users. The visual information may be of an environment around the user that is identified in the image data based on a specified number of characteristics being identified in the image data. [0111])
Masahiro in view of Foster does not explicitly teach, however O’Connell teaches:
wherein the feature is at least a manner of dress of the person (when the passenger mobile device 610 provides a photograph of the clothing of the passenger to the server computer 620 as passenger characteristics, the processor 624 may execute a matching search of the clothing images in the passenger characteristics datastore 623 in order to identify characteristics of the passenger based on the photograph, such as clothing types and colors. [0090]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Masahiro in view of Foster to include the teachings as taught by O’Connell because “when the passenger mobile device 610 provides a photograph of the clothing of the passenger to the server computer 620 as passenger characteristics, the processor 624 may execute a matching search of the clothing images in the passenger characteristics datastore 623 in order to identify characteristics of the passenger based on the photograph, such as clothing types and colors.” [O’Connell, 0090]. This provides another matching metric which can allow the system to make a faster and more confident identification of the user, especially in a crowded setting. Although O’Connell teaches about a user provided a photo from their mobile device at a fist time that the vehicle is matching it to at a second time, this is in the context of a taxi service where the user is not the car owner. However this teaching can be applied to a car owned by the driver by substituting the provided cellular picture with one captured by the vehicle as the driver boards the vehicle as taught in Masahiro in view of Foster to arrive at the claimed invention.
Claims 3, 4, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro (JP2017121865) in view of Foster (CN109074688) and O’Connell (US PUB NO 2018/0349699) in further view of James (U.S. Pub. No. 2016/0167648).
Regarding claim 3:
Masahiro in view of Foster and O’Connell disclose all the limitations of claim 1, upon which this claim is dependent.
Masahiro further teaches:
an illumination controller (control PC 11 [0041]) configured to control an illumination provided in the vehicle (The control PC 11 may be configured to, for example, blink the headlights when the autonomous driving vehicle 1 is paused to notify the driver that the suspension is in progress. [0044]), 
wherein the illumination controller is configured to turn on the illumination in a predetermined lighting aspect (control PC 11 that has received the signal indicating the exit instruction from the recognition PC 12 notifies the driver (furthermore, people around him) that the autonomous driving vehicle 1 is moving, for example. The hazard lamp is blinked or the headlight is turned on (step S231). [0041]; Examiner is interpreting blinking the headlights as “turning on the illumination in a predetermined lighting aspect”.) 
in response to determining that the feature of the second outer appearance of the person who performed the gesture does not match the feature of the first outer appearance recorded in the image (As a result of the determination in step S214, when it is determined that the gesture of the driver is not recognized (step S214: No), the recognition PC 12 may temporarily end the process and execute the process of step S211 again after a predetermined time. [0036])
Masahiro in view of Foster and O’Connell does not explicitly teach, however James teaches:
an illumination controller configured to control an illumination provided in the vehicle (one or more projectors 148 and/or one or more humanoid figures 149 can be controlled at least in part by the processor 110, the autonomous driving module 120, the human signal recognition module 121 and/or the external communication module 122. [0066]), 
wherein the illumination controller is configured to turn on the illumination in a predetermined lighting aspect (fig. 3, projector 148 illuminating signal 185)
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Masahiro in view of King and Khoury to include the teachings as taught by James because “the projector 148 can be selectively moved to send a visual message to a recipient 310 in the external environment 300. [James, 0074]”. This allows the vehicle to convey a message that may be pertinent to an external person which can increase safety since the person can understand the intentions of the autonomous vehicle.
Regarding claim 4:
Masahiro in view of Foster and O’Connell disclose all the limitations of claim 1, upon which this claim is dependent.
Masahiro further teaches:
in response to determining that the feature of the second outer appearance does not match the feature of the first outer appearance (As a result of the determination in step S214, when it is determined that the gesture of the driver is not recognized (step S214: No), the recognition PC 12 may temporarily end the process and execute the process of step S211 again after a predetermined time. [0036]).
Masahiro in view of Foster and O’Connell does not explicitly teach, however James teaches:
a movable part driving controller (the processor 110 and/or the autonomous driving module 120 [0136]) configured to drive a movable part provided in the vehicle (the processor 110 and/or the autonomous driving module 120 can be operatively connected to one or more of the vehicle systems 160 to implement the determined future driving maneuver. In one or more arrangements, the processor 110 and/or the autonomous driving module 120 can be operable to control the one or more actuators 140, which can control one or more of the vehicle systems 160 or portions thereof to implement the determined future driving maneuver. [0136]), wherein the movable part driving controller is configured to drive the movable part in a predetermined driving aspect (fig. 7, steps 705-720; [0134-0136] Any suitable future driving maneuver can be determined. In one or more arrangements, the future driving maneuver can be a continuation of a previously intended future driving maneuver. In one or more arrangements, the future driving maneuver can be a modification of a previously intended future driving maneuver. In one or more arrangements, the future driving maneuver can be an entirely new driving maneuver that was not previously intended. [0135]; examiner is interpreting the moving of the steering and brakes as “driving the movable parts”)
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Masahiro in view of Foster and O’Connell to include the teachings as taught by James to allow for “The non-verbal human gesture can be made by a pedestrian or human driver of another vehicle in the external environment. In one or more arrangements, the non-verbal human gesture can be made by a human in the external environment who is not controlling the vehicle 100. [James, 0132]”. This allows for people in the environment to make gestures that the autonomous vehicle can react to and improve safety.
Regarding claim 10:
Masahiro in view of Foster and O’Connell disclose all the limitations of claim 5, upon which this claim is dependent.
Masahiro further teaches:
turn on, by the system (The control PC 11 may be configured to, for example, blink the headlights when the autonomous driving vehicle 1 is paused to notify the driver that the suspension is in progress. [0044]), an illumination provided in the vehicle in a predetermined lighting aspect (control PC 11 that has received the signal indicating the exit instruction from the recognition PC 12 notifies the driver (furthermore, people around him) that the autonomous driving vehicle 1 is moving, for example. The hazard lamp is blinked or the headlight is turned on (step S231). [0041]; Examiner is interpreting blinking the headlights as “turning on the illumination in a predetermined lighting aspect”.) 
in response to determining that the feature of the second outer appearance of the person who performed the gesture does not match the feature of the first outer appearance recorded in the image (As a result of the determination in step S214, when it is determined that the gesture of the driver is not recognized (step S214: No), the recognition PC 12 may temporarily end the process and execute the process of step S211 again after a predetermined time. [0036])
Masahiro in view of Foster and O’Connell does not explicitly teach, however James teaches:
turn on, by the system (one or more projectors 148 and/or one or more humanoid figures 149 can be controlled at least in part by the processor 110, the autonomous driving module 120, the human signal recognition module 121 and/or the external communication module 122. [0066]), the illumination in a predetermined lighting aspect (fig. 3, projector 148 illuminating signal 185)
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Masahiro in view of Foster and O’Connell to include the teachings as taught by James because “the projector 148 can be selectively moved to send a visual message to a recipient 310 in the external environment 300. [James, 0074]”. This allows the vehicle to convey a message that may be pertinent to an external person which can increase safety since the person can understand the intentions of the autonomous vehicle.
Regarding claim 11:
Masahiro in view of Foster and O’Connell disclose all the limitations of claim 1, upon which this claim is dependent.
Masahiro further teaches:
in response to determining that the feature of the second outer appearance does not match the feature of the first outer appearance (As a result of the determination in step S214, when it is determined that the gesture of the driver is not recognized (step S214: No), the recognition PC 12 may temporarily end the process and execute the process of step S211 again after a predetermined time. [0036]).
Masahiro in view of Foster and O’Connell does not explicitly teach, however James teaches:
driving, by the system, a movable part driving controller (the processor 110 and/or the autonomous driving module 120 [0136]) configured to drive a movable part provided in the vehicle (the processor 110 and/or the autonomous driving module 120 can be operatively connected to one or more of the vehicle systems 160 to implement the determined future driving maneuver. In one or more arrangements, the processor 110 and/or the autonomous driving module 120 can be operable to control the one or more actuators 140, which can control one or more of the vehicle systems 160 or portions thereof to implement the determined future driving maneuver. [0136]), wherein the movable part driving controller is configured to drive the movable part in a predetermined driving aspect (fig. 7, steps 705-720; [0134-0136] Any suitable future driving maneuver can be determined. In one or more arrangements, the future driving maneuver can be a continuation of a previously intended future driving maneuver. In one or more arrangements, the future driving maneuver can be a modification of a previously intended future driving maneuver. In one or more arrangements, the future driving maneuver can be an entirely new driving maneuver that was not previously intended. [0135]; examiner is interpreting the moving of the steering and brakes as “driving the movable parts”)
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Masahiro in view of Foster and O’Connell to include the teachings as taught by James to allow for “The non-verbal human gesture can be made by a pedestrian or human driver of another vehicle in the external environment. In one or more arrangements, the non-verbal human gesture can be made by a human in the external environment who is not controlling the vehicle 100. [James, 0132]”. This allows for people in the environment to make gestures that the autonomous vehicle can react to and improve safety.
Regarding claim 12:
Masahiro in view of Foster and O’Connell disclose all the limitations of claim 5, upon which this claim is dependent.
Masahiro further teaches:
turn on an illumination provided in the vehicle in a predetermined lighting aspect (control PC 11 that has received the signal indicating the exit instruction from the recognition PC 12 notifies the driver (furthermore, people around him) that the autonomous driving vehicle 1 is moving, for example. The hazard lamp is blinked or the headlight is turned on (step S231). [0041]; Examiner is interpreting blinking the headlights as “turning on the illumination in a predetermined lighting aspect”.) 
in response to determining that the feature of the second outer appearance of the person who performed the gesture does not match the feature of the first outer appearance recorded in the image (As a result of the determination in step S214, when it is determined that the gesture of the driver is not recognized (step S214: No), the recognition PC 12 may temporarily end the process and execute the process of step S211 again after a predetermined time. [0036])
Masahiro in view of Foster and O’Connell does not explicitly teach, however James teaches:
turn on the illumination in a predetermined lighting aspect (fig. 3, projector 148 illuminating signal 185)
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Masahiro in view of Foster and O’Connell to include the teachings as taught by James because “the projector 148 can be selectively moved to send a visual message to a recipient 310 in the external environment 300. [James, 0074]”. This allows the vehicle to convey a message that may be pertinent to an external person which can increase safety since the person can understand the intentions of the autonomous vehicle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang (CN 107221151) discloses a driver identifying passengers based on image recognition of the method and device, the method comprises: terminal order information sent by the receiving server, the order information includes departure address. destination address and user equipment UE belongs to the user of the passenger image information, the passenger image information at least comprises user face image characteristic, when the terminal belongs to the vehicle arrives at the destination area, said terminal obtaining the user equipment UE of the positioning coordinate as center, acquiring road image information in the preset area, and performing matching with said passenger image information, if the matching is successful, the terminal sends position information of the passenger to inform the vehicle driver. The invention claims a driver identifying passengers of face recognition method and device, the passenger image information and the obtained road image information for matching so as to obtain position information of the passenger, the driver looking for passengers during safety accidents caused by distraction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665